Citation Nr: 0333480	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  97-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter 


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel
INTRODUCTION

The veteran had active service from February 1965 to February 
1968.  His awards and decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In April 2003, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct the hearing.   


REMAND

Service connection for PTSD was previously denied by rating 
decision of February 1982.  The veteran did not appeal this 
decision and it thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  He is now attempting to reopen the 
previously-denied claim.

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act (VCAA) was passed.  The VCAA made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been adopted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).  
However, these regulations have applicability constraints on 
development of claims to reopen a finally decided claim.  See 
66 Fed. Reg. 45620 (August 29, 2001).  Specifically, the 
second sentence in 38 C.F.R. § 3.159(c), stating that VA will 
give the assistance described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to reopen a finally 
decided claim, only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  Id.  
Thus, it is not applicable in the instant matter.  Further, 
the United States Court of Appeals for the Federal Circuit in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001) to the extent that they 
indicated that retroactive application might be appropriate 
in regards to the VCAA.       

The VCAA imposes upon VA a duty to notify the veteran of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  But see Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003) (invalidating the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1)).  38 C.F.R. 
§ 3.159(b) applies to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  See 
66 Fed. Reg. 45620 (August 29, 2001).  Under 38 C.F.R. 
§ 3.160(c), a pending claim is an application that has not 
been finally adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies 
to this matter.      

38 C.F.R. § 3.159(b)(1) (2002) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have not been 
applied to the veteran's claim to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

The veteran stated at the April 2003 hearing that he has been 
receiving treatment from a Dr. Wolman at the Philadelphia VA 
Medical Center, and stated further that he received in-
patient treatment in January 2003.  These records have not 
been associated with the veteran's claims folder.  Under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), VA treatment 
records are considered to be constructively included within 
the record.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that, to the extent 
applicable, all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should obtain the veteran's 
treatment records from the Philadelphia 
VA Medical Center.  In this regard, the 
Board notes that the record contains 
treatment records from that facility for 
the period December 1988 to January 1989.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Heather J. Harter	
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


